Title: To Alexander Hamilton from Robert W. Hamilton, 26 February 1800
From: Hamilton, Robert W.
To: Hamilton, Alexander

Constitution at Sea26th. Febuary 1800
My Dear Sir
On the 17th. Feby whilst Cruising in sight of Cape Francois we were joined by the U.S. Sloop of War Richmond lately from New York, by her I had the pleasure of receiving your letter dated the 17th Decemr. inclosing several letters from my friends in Scotland. I did myself the pleasure of writing you on the 26 November which would clear up the cause of my long silence since which time I have not the same apology to make, as there has been no situation whatever to prevent writing when we had an opportunity, for the future, I will therefore be a better corespondent.
There is such a sameness in all our motions, and in every occurance that I have no news to give you, we keep continually on the North side of this Island an[d] mostly in sight of Cape Francois. We meet but with few Vessels that are not Americans, by these we have the news very regularly. We have very little prospect of making any more Prize Money this Cruize. The 3 French Frigates expected here some time ago we hear nothing more about. The Boston Frigate has Captured a large French Merchantman laden with Coffee, from the Cape bound to France, and there is nothing more there in our way that we know of. We are therefore all very tired of this station and wish for a change. Amongst the letters you were so good as [to] forward from my friends in Scotland, there was one from my Sister Christian, who writes me that she was to be married in the Month of January last, to a Captain Robertson of the Engineers in the service of the East India Company, and that immediately after their Marriage they were to Sett out for the East Indies to remain there ten Years. I fear my youngest brother William, who is now a Captain in that Service, will not partake of the Plunder of Seringapatam as my Father had a letter from him in January 1799 at which ti⟨me he was at⟩ Hyderabad which I believe is the ⟨capital⟩ of Golconda and not near the ⟨Kingdom⟩ of Tippoo Saib. I wrote my ⟨– –⟩ in January last, inclos⟨ing him letters⟩ which I beg him to forward ⟨to my⟩ friends in Scotland. I hope he ha⟨s sent⟩ them. I had some hopes of receiv⟨ing a⟩ few lines from him by the Richmond ⟨but I⟩ suppose that close application to the Studie of the law prevents him hearing much news, therefore did not know of his intention of coming this way. With most respectfull Compliments to Mrs. Hamilton & the rest of the family, I remain
Your Affectionate Cousin

Robert W. Hamilton

